TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00611-CV



                           United Central Control, Inc., Appellant

                                               v.

  Duncan & Boyd Jewelers of Austin, LLC; Valley Forge Ins. Co. as Subrogee of D&B;
                      and Hanover Insurance Co., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-GN-10-002669, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss its appeal. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: October 17, 2013